DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 17-23, in the reply filed on 16 February 2021 is acknowledged.
Claims 24-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 February 2021.
Drawings
The Drawings filed 26 December 2019 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 26 December 2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
Claim Objections
Claims 17 and 21-22 are objected to because of the following informalities:  
Claim 17 – missing “a” before “diameter”;
Claim 21 - “said fluid suspension” lacks antecedent basis;
Claim 22 - the phrase “suspension fluid for one year at room temperature” seems to be missing a preposition and/or an adjective.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the fluid matrix" in line 4 and “the resulting mixture” in line 12.  Claim 19 recites “the fluid polymer” in line 3. There is insufficient antecedent basis for these limitations in the claims. Claims 18-21 are dependent on claim 17 thus inherit the same deficiencies.
Claim 22 recites “a matrix consisting of a fluid polymer” in line 2, the MWCNTs dispersed in the matrix in line 5 and the loading amount based on a “polymeric material” in lines 6 and 8 - it is unclear as to whether they are the same or different components (what polymer/material/matrix is present? What is the referenced polymeric loading baseline?).
Claim 23 recites “stable for several weeks at room temperature and for more than 12 months at -18 0C” in lines 2 and 3 - it is unclear as to the metes and bounds of the claimed limitation (what component is stable?). It seems to contradict and/or is redundant vis-à-vis the parent claim 22 since there are two different time-frames (“several weeks” vs. “one year”) – which could lead to 112(d) considerations.
Applicant is urged to clarify the claimed limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mao (US-20080300357-A1).
	Mao discloses a gel/fluid composition with pristine MWCNTs, an epoxy matrix and a dicyandiamide hardener (abs, 7-10¶).  In particular, Mao discloses a loading of 0.5 wt. % of MWNCTs – which meet the claimed loading amounts and structural ratios (Table 2, Figs 2 and 3 with accompanying text). Regarding the claimed property (e.g. stability at room temperature), if a prior art reference teaches the claimed structure/material, it would be reasonable that the same function and/property would be imparted.  See MPEP 2112.01.
Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta ("The Effect of Mixing Methods on the Dispersion of Carbon Nanotubes During the Solvent-Free Processing of Multiwalled Carbon Nanotube/Epoxy Composites." JOURNAL OF POLYMER SCIENCE, PART B: POLYMER PHYSICS 2013, 51, 410–420).
Gupta discloses a homogeneous stable dispersion of 0.5 % wt. of pristine MWCNTs, Epon 862 epoxy – which has a viscosity of 25-45 P and the solvent-less feature (abs, pp 411-412, Fig 2 and Table 1 with accompanying text).  Regarding the claimed property (e.g. stability at room temperature), if a prior art reference teaches the claimed structure/material, it would be reasonable that the same function and/property would be imparted.  See MPEP 2112.01.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US-20070238826-A1).
Claims 17-19 and 22: Fischer discloses a process of preparing conductive thermoset precursors via the steps of providing a polymer (e.g. epoxy, phenolic, vinyl ester or silicone) having a viscosity of greater than 15 poise, adding non-functionalized MWCNTs and shear mixing without any solvent (¶56-63, 85-93, 98-103 and examples).  Further, Fischer discloses MWCNTs having a diameter range of 3.5-75 nm and a length to diameter ratio greater than 5 (¶67, 80-81) and a 0.5 -40 % wt. loading amounts of the nanotubes (¶92). The Fischer reference discloses the claimed invention but does not explicitly disclose the claimed structural and loading ranges of the MWCNTs. Given that the Fischer reference discloses structural and loading ranges that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught sizes and percentages, including those presently claimed, to obtain a suitable composition. It is also noted that, according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the experimental variables with the benefit gain of optimizing the conductivity, viscosity and homogeneity of the composition as motivated by Fischer (see at least abstract, ¶56, 157). 
The Fischer reference discloses the claimed invention but does not explicitly disclose the claimed shear stress range. It is noted that the claimed shear stress range is construed as a result-effective variable, i.e. a variable which achieves a recognized result. Given that the Fischer reference discloses a similar method, similar MWCNTs and epoxy components and similar shear mixers, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization such as varying the pressure and/or shear levels, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05. 
	Claim 21: Fischer discloses the thermal diamine hardener and catalyst (¶98 and examples).
Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta.
Claims 17-20: Gupta discloses a process of preparing a homogeneous stable dispersion of MWCNTs in epoxy and the solvent-less feature (abs, pp 411-412, Fig 2 and Table 1 with accompanying text).  In particular, Gupta discloses adding a loading amount of 0.5 % wt. of pristine MWCNTs to Epon 862 epoxy – which has a viscosity of 25-45 P - and shear mixing with a microfluidic mixer, a planetary shear mixer or an ultrasonic mixer (abs, pp 411-413). The Gupta reference discloses the claimed invention but does not explicitly disclose the claimed shear stress range. It is noted that the claimed shear stress range is construed as a result-effective variable, i.e., a variable which achieves a recognized result. Given that the Gupta reference discloses a similar method, similar MWCNTs and epoxy components and similar shear mixers, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization such as varying the pressure and/or shear levels, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05. 
Claim 21: Gupta discloses the thermal curing agent Epikure W (pp 413).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta or Fischer as applied to claim 22 above, and further in view of Mao or Jin ("Synthesis and application of epoxy resins: A review." Journal of Industrial and Engineering Chemistry Volume 29, 25 September 2015, Pages 1-11).
The disclosure(s) of Gupta, Fischer and Mao are relied upon as set forth above.
The Gupta or Fischer reference discloses the claimed invention but does not explicitly disclose the feature of the DDS or DICY curing agent.  It is noted that the Gupta or Fischer reference discloses amine curing agents and the claim(s) call(s) for a DDS or DICY curing agent.  In an analogous art, the Mao reference discloses DICY as a curing agent for a MWCNT/epoxy composition (see above).  Alternatively, Jin discloses that DICY and DDS are well-known basic epoxy curing agents for epoxy and the CNT/epoxy composition (pp 5, 6 and 8). One of ordinary skill in the art would have recognized that applying the known curing agent of Mao or Jin to the teachings of Gupta or Fischer would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems, methods and compositions based on the desired cross-linking and stability properties of the composition.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alexandre discloses a method for dispersing carbon nanotubes in a polymeric matrix.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRI V NGUYEN/Primary Examiner, Art Unit 1764